IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 PAUL SCHREIBER AND LORA                        : No. 100 WM 2019
 SCHREIBER, HUSBAND AND WIFE,                   :
                                                :
                     Petitioners                :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 HON. DONALD R. WALKO, JR., COURT               :
 OF COMMON PLEAS, FIFTH JUDICIAL                :
 DISTRICT OF PENNSYLVANIA, COUNTY               :
 OF ALLEGHENY,                                  :
                                                :
                     Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2019, the Petition for Writ of Prohibition is

DENIED, and the Application for Leave to Intervene is DISMISSED AS MOOT. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.